                            Merger of
                 General Engineering Corporation
                              into
                    Reed, Wible & Brown, Inc.




          The undersigned corporations, in accordance with

Sections 13-251 and 13-252 of the Virgin Island:: Code hereby

adopt the following Articles and Plan of Merger:

          Article 1.   The parties hereto agree to effect this

Merger.

          Article 2.    The corporation to survive the Merger is

Reed, Wible & Brown, Inc., a Virgin Islands corporation, which

shall change its name to General Engineering Corporation.

          Article 3.   The parties to these Articles and Plan of

Merger are Reed, Wible & Brown, Inc. (hereafter "RWB") and

General Engineering Corporation (hereafter "GEC"), both

incorporated in the Virgin Islands.

          Article 4.    No amendment to the charter of the

surviving corporation is to be effected as part of the Merger.

          Article 5.    The total number of shares of stock of all

classes which the parties hereto have issued and outstanding is
as follows:


                                                             Number of
                                                           Shares Issued
Corporation            Class of Stock                     and Outstanding_
   GEC          .Common (without par value)                    1,00()
   RWB           Common (without par value)                   baque
                                                 Govema        9
                           Qi 1110
                               •     "--O1naat

                                                 7
                                                     I
          Article 6.     The manner and basis of exchanging and

converting the outstanding stock of GEC is as follows:       The

shares of issued and outstanding Common Stock (without par value)

of GEC held b     ohn B. McCallum (*McCallum") shall be converted'

into        4r area of the Common Stock (without par value) of

RWB; the shares of issued and outstanding Common Stock (without

par value) of GEC held by RWB shall be cancelled.    Upon the

surrender of certificates represen   g shares of GEC stock by
                           //
McCallum, certificates for        s area of RWB stock shall be

issued in exchange by RWB.    Shares of RWB Common Stock (without

par value) outstanding at. the date of this Merger shall not be

converted or exchanged but shall remain outstanding as shares of

Common Stock (without par value) of the surviving corporation.

          Article 7.     The principal offices of RWB and GEC are

located in Vitex Building, Christiansted, St. Croix, Virgin

Islands 00820.    Neither party to the Merger owns property the

title to which could be affected by the recording of an

instrument among the land records.

          Article 8.     These Articles and Plan of Merger were duly

adopted and approved by the Boards of Directors and Stockholders
of RWB and GEC, respectively, in each case at a Special Joint
                                                             fr ‘"
Meeting of all Directors and all Stockholders held June lki;

1985, in the manner and by the vote required by the laws of the

Virgin Islands.

          Article   9.   The Plan of Merger is as follows:

          9.1    The Articles of Incorporation of RWB, as in effect
on the effective date of the Merger, shall continue in full force

                                 -2-
                                                                                  *17-, ....:

                                           „Vb.- Sok„iii i yr. Iv •          •—


                                                  •j;' ; '            4- •



          9.5   The shares of issued and outstanding Common Stock

(without par wilt of GEC held by McCallum shall be converted

into         shodts of Common Stock (without par value) of RWB and

the shares of issued and outstanding Common Stock (without

par value) of GEC held by RWB shall be cancelled.                            Upon the

surrender of certificates representi g shares of GEC stock by

McCallum, certificates for wollyegim   hares of RWB stock shall be

issued in exchange by RWB-.   Shares of RWB Common Stock (without

par value) outstanding at the date of this Merger shall not be

converted or exchanged but shall remain outstanding as shares of

Common- Stock (without par value) of the surviving corporation.

          9.6   On the effective date of the Merger, the separate

existence of GEC shall cease (except to the extent continued by

statute), and all of its property, rights, privileges, and

franchises, of whatsoever nature and description, shall be

transferred to, vest in, and devolve upon the surviving

corporation, without further actor deed.              Confirmatory deeds,

assignments or other like instruments, when deemed desirable by

RWB to evidence such transfer, vesting or devolution of any

property, right, privilege or franchise, shall at any time, or

from time to time, be made and delivered in the name of GEC by

the last acting officers thereof, or by the corresponding

officers of the surviving corporation.

          9.7   The effective date of the Merger shall be the date

when these Articles and Plan of Merger are accepted for record by

the Office of the Lieutenant Governor of Virgin Islands.



                                 -4-
         IN WITNESS WHEREOF, the parties hereto have executed

this Agreement on the day and year first above written.




                              REED, WIBLE & BROWN        INC.



                             By: (-6: 7
                                  Peter L. Rees, P es sent




                             GENERAL ENGINEERING CORPORATION



                             By:




                                        I.-it:Jo:ream   Governor
                                               1/?




                              -5-
Exhibit D
                                        ARTICLES OF INCORPORATION
                                                   OF

                                      U & W INDUSTRIAL SUPPLY, INC.

           i
                          We, the undersigned, natural persons of lawful age, acting

                as incorporators of a corporation under Title 13, Virgin Islands

                Code, adopt the following Articles of Incorporation for such

                corporation:
                    FIRST:          The name of the corporation is U & W INDUSTRIAL
  .        I


           1
           I SUPPLY, INC.

                          SECOND:

                          THIRD:
                                     The period of its duration is perpetual.

                                    (1) General Purposes.    Distribution and sale of
• //4/..
       7
                 industrial supplies and products; and importation and exportation :1
                   _
               €0O t goods.

                                    (2) Ancillary Purposes;    To do everything necessary:,

                proper, advisable, or convenient for the accomplishment of the

           ! purposes hereinabove set forth and to do all other things

                incidental thereto or connected therewith, which are not forbidden!

                by statute or by these Articles.
                                    (3) Other Purposes.     To engage in any other        1
                business, activity or enterprise not prohibited by law or by
                these Articles.
                          FOURTH:    The address of the initial registered office of

                the Corporation is 7B Peter's Rest, Christiansted, St. Croix, and

                the resident agent is Joe Kramer, 7B Peter's Rest, Christiansted,
                St. Croix, U. S. Virgin Islands
                          FIFTH:    Tha aggregate number of shares which the Corporatioil
                      •   *.   t                        t
                                            **.

                shall have authority to issue is 1,000 which shall be common stock;

                of one class with no par value.
                           SIXTH:   The minimum amount of capital with which the
                    uu.Lpv4aL4ULL         euwwence uusiness shall Oe not less than UM

                    TRMSAI1D    ($7   00.00) DOLLARS.

                              SEVENTH:   The numbet-.,of directors

                   1 Board   of Directors of the Coiporation is

JAMES 8t RESNICK
 VmmmowArUm
    EIX6 =Mgr
  Termarnte. tem
     Vmsta hum
     7734402
    Articles of welcorporation
      & W Industrial Supply, Inc.                              Page 2

             EIGHTH:     The name and address of each inc.oro^rator is:,

             JEFFREY L. RESNICK               IA King Street, C'sted.,;
                                              St. Croix

             LORENA CH/VERToN                 Bldg. 118, #3-E, Watergut
                                              C'sted., St. Croix

             NONA HEYN                        22 Mahogany, Estate
                                              Welcome, C'sted., St.
                                              Croix.

              NINTH:   (1)   The Corporation shall exercise all rights!

    and power from time to time granted to a corporation by law;

    all power necessary to carry out the purposes set forth in


1   Article THIRD, and to act as principal, agent, joint venfurer,

    partner or in any other capacity which may be authorized or

    approved by the Board of Directors of this Corporation.

                       (2)   Subject to any .specific written limita-

    tions or restrictions imnosed by statute or by these Articles,

    the Hoard of Directors of the Corporation is hereby authorized

    to direct, by resolution duly adapted, the purposes set forth

    herein, and to exercise the powers granted for the performance

    of such purposes without previous authorization or subsequent

    approval by the shareholders of the Corporation; and all parties

    dealing with the Corporation shall have the right to rely upon

    any action taken by the Corporation pursuant to such authoriza-

    tion hy the Board of Directors.

              IN WITNESS WHEREOF, the incorporators have signed

    these Articles at Christiansted, St-. Croix this;27,Cy      of

          ,214o---, 1978.
    .4-gCr.
          ,


    WITNE SES:




                                          JEFFR      RE$N CK
                         II



uI     a RESNICK
PrORKETS AT LAW
     lama STREET
Csi tuestr.s. ST. CtGL
  IL Mar 1stAsos
      '3-0402
 Articles of Incorporation
 U & W Industrial Supply, Inc.                              Page 3



                         ACKNOWLEDGMENT


 TERRITORY OF -THE VIRGIN ISLANDS )
 DISTRICT. OF ST. CROIX                ss:


        On this'3,24X day of70.1„,,,    , 1978, before me personally:

 came and appeared JEFFREY RECSNICK, LORENA CHIVERTON and NONA HEYN,i

 each to me known and each known to be the individuals who signed

 the foregoing Articles of Incorporation, and they acknowledged

I that they executed said instrument freely and voluntarily for the

 uses and purposes therein contained.

        WITNESS my hand and official seal.




                                             ary •u
         Articles of Incorporation
         U & W Industrial Supply, Inc.                                   Page 4-



                                   CONSENT OF RESIDENT AGENT

                       JOE KRAMER of 78 Peter's Rest, Christiansted, St. Croix,
         U. S. Virgin Islands, hereby ackhowledges that he is the Resident

         Agent of U & W INDUSTRIAL SUPPLY, INC.,and consents to serve as

         such Resident Agent.




i
t
         SUBSCRIBED AND SWORN to before me

! this a q„,/ day of,?&I.A.,-,,,,e4A, 1978.


I          n
           \I'S.
                   I
                   tary Pdbliej




    if
    1
JAMES & RESNICK
 Arrowirrs AT LAW
   IIA MG SIM=
CHluSialerafp. St. litZ
  0. S. Tonna bums
       77$4401
Exhibit E
                        AGREEMENT AND PLAN OF MERGER

     U & W INDSUTRIAL SUPPLY, INC. — GENERAL ENGINEERING CORPORATION


      Agreement made as of this 1st day of January, 1998, by and between U & W

Industrial Supply, Inc. ("U&VV") and General Engineering Corporation ("GEC") and their

respective directors and shareholders.


      Whereas U&W and GEC are corporations organized and existing under the laws

of the United States Virgin Islands; and


      Whereas all of the issued and outstanding capital stock of both U&W and GEC is

owned, collectively, by John B. McCallum and Chester M. Ross; and


      Whereas the respective directors and shareholders of U&W and GEC desire to

merge U&W and GEC into a single Virgin Islands corporation, and have determined that

it is in the best interest of the corporations and the shareholders thereof to consummate

such merger;


      Now, therefore, in consideration of the premises, it is hereby agreed as follows:

      1.       As of January 1, 1998, U&W and GEC shall merge pursuant to the

provisions of 13 V.I.C. § 251.


       2.      GEC shall merge into U&W, and U&W shall be the surviving corporation.

The name of the surviving corporation shall remain U&W Industrial Supply Corp.
Agreement And Plan Of Merger
Page 2



        3.     The shareholders of GEC shall surrender their share certificates to U&W

and such share certificates shall be cancelled of record.        In consideration of the

surrendered stock of GEC, such shareholder shall receive one share of U&W stock for

each share so surrendered.


        4.     All assets and liabilities of GEC shall become the assets and liabilities of

U&W.


        5.      To the extent necessary, any documents of transfer of assets, if required,

shall be executed and delivered from time to time by the officers, directors and

shareholders of GEC in favor of U&W.


        6.      As of the effective date hereof, being January 1, 1998, the separate

existence of GEC shall cease.


        7.      The surviving corporation, U&W, shall, upon the effective date, and

thereafter, possess all the rights, privileges, powers and franchises, both public and

private and shall be subject to all the restrictions, disabilities and duties of each

constituent corporation, U&W and GEC.
Agreement And Plan Of Merger
Page 3



        8.     All corporate acts, plans, policies, contracts, approvals and authorizations

of GEC and its stockholders, board of directors, committees, officers and agents, which

were valid and effective as of the date this document is filed with the Office of the

Lieutenant Governor, Government of the Virgin Islands shall be deemed to be, for all

purposes, the acts, plans, policies, contracts, approvals and authorizations of the

surviving corporation U&W.


        Wherefore, the directors and shareholders of U&W and GEC have executed this

Agreement as of the date first written above.


                                          U & W INDUSTRIAL SUPPLY CORP.




                                             hn B. McCallum
                                           Director and Shareholder




                                           Chester M. Ross
                                           Director and Shareholder




                                          Beth Meyers
                                          Director
Agreement And Plan Of Merger
Page 4




                                       GENERAL ENGINEERING CORPORATION




                                         hn B. McCallum
                                       Director and Shareholder




                                       Chester M. Ross
                                       Director and Shareholder




                                               VA
                                       Beth Meyers
                                                     \       ,15\3/Afi

                                       Director

                               ACKNOWLEDGMENT

TERRITORY OF THE VIRGIN ISLANDS        ) SS:
DISTRICT OF ST. CROIX

        On this       day of    J aAc‘ •   , 1998, before me the undersigned officer,
personally appeared John B. McCallum, as Shareholder and Director of U&W Industrial
Supply Corp., known to me, or satisfactorily proven to be the person whose name is
subscribed to the foregoing instrument, and acknowledged that he executed the same
for the purposes contained herein.

       IN WITNESS WHEREOF, I hereunto set my hand and official seal.


                                C.A.Q.N1 Lot
                                Notary Public
Agreement And Plan Of Merger
Page 5




                                ACKNOWLEDGMENT

TERRITORY OF THE VIRGIN ISLANDS         ) SS:
DISTRICT OF ST. CROIX

        On this (     day of     CA 1\     , 1998, before me the undersigned officer,
personally appeared Chester M. Ross, as Shareholder and Director of U&W Industrial
Supply Corp., known to me, or satisfactorily proven to be the person whose name is
subscribed to the foregoing instrument, and acknowledged that he executed the same
for the purposes contained herein.

       IN WITNESS WHEREOF, I hereunto set my hand and official seal.

                                                LAAat
                                  th .S)
                                 Notary Public



                                ACKNOWLEDGMENT

TERRITORY OF THE VIRGIN ISLANDS         ) SS:
DISTRICT OF ST. CROIX

       On this k        day of       co/1    , 1998, before me the undersigned officer,
personally appeared Beth Meyers as Director of U&W Industrial Supply Corp., known to
me, or satisfactorily proven to be the person whose name is subscribed to the foregoing
instrument, and acknowledged that he executed the same for the purposes contained
herein.

       IN WITNESS WHEREOF, I hereunto set my hand and official seal.


                                 Cii ti24/1 LiA00
                                 Notary Public
                           \ow                            \Aim/




Agreement And Plan Of Merger
Page 6




                                 ACKNOWLEDGMENT

TERRITORY OF THE VIRGIN ISLANDS          ) SS:
DISTRICT OF ST. CROIX

      On this         day of „Sno/          , 1998, before me the undersigned officer,
personally appeared John B. McCallum, as Shareholder and Director of General
Engineering Corporation, known to me, or satisfactorily proven to be the person whose
name is subscribed to the foregoing instrument, and acknowledged that he executed
the same for the purposes contained herein.

       IN WITNESS WHEREOF, I hereunto set my hand and official seal.


                                 4A 0..A/A
                                   otary Public



                                 ACKNOWLEDGMENT

TERRITORY OF THE VIRGIN ISLANDS          ) SS:
DISTRICT OF ST. CROIX

      On this         day of . cAYN         , 1998, before me the undersigned officer,
personally appeared Chester M. Ross, as Shareholder and Director of General
Engineering Corporation, known to me, or satisfactorily proven to be the person whose
name is subscribed to the foregoing instrument, and acknowledged that he executed
the same for the purposes contained herein.

       IN WITNESS WHEREOF, I hereunto set my hand and official seal.



                                  IV otary Public
Agreement And Plan Of Merger
Page 7



                               ACKNOWLEDGMENT

TERRITORY OF THE VIRGIN ISLANDS        ) SS:
DISTRICT OF ST. CROIX

        On this I     day of c riti)       , 1998, before me the undersigned officer,
personally appeared Beth Meyers, as Shareholder and General Engineering
Corporation, known to me, or satisfactorily proven to be the person whose name is
subscribed to the foregoing instrument, and acknowledged that he executed the same
for the purposes contained herein.

        IN WITNESS WHEREOF, I hereunto set my hand and official seal.


                                  CiA0/O \Metc-9
                                               .
                                  otary Public
Exhibit F
                      CERTIFICATE OF AMENDMENT OF

                      ARTICLES OF INCORPORATION

                      U&W INDUSTRIAL SUPPLY, INC.


      It is hereby certified that the Articles of Incorporation of U&W
Industrial Supply, Inc., a U.S. Virgin Islands corporation, have been duly
amended in accordance with the provisions of the Bylaws of the Corporation
and in accordance with the provisions of Virgin Islands statute, including,
without limitation, the provisions of 13 V.I.C. §222, by passage of the
following resolution effective as of December 23, 1999:

     Resolved: The Articles of Incorporation shall be, and are hereby,
     amended to read, as appropriate, as follows:

           "The name of the Corporation is Cosmogony II, Inc."




                             John EC Wessel
                             President
                             Cosrtiogony II, Inc.
                             f/k/a U & W Industrial Supply, Inc.


ATTEST:



William Gorham
Assistant Secretary
  Certificate of Amendment of
  Articles of Incorporation
  U&W Industrial Supply, Inc.




                                   ACKNOWLEDGMENT

  TERRITORY OF THE VIRGIN ISLANDS
  DISTRICT OF ST. CROIX                         ) SS:

         On the      2        day of                        , 1999, before me
   personally came and appeared JOHN R. WESSEL, who acknowledged himself
   to be the President of CORONATION I, INC., a corporation, and that he, as
   such officer being authorized to do so, executed the foregoing instrument for
   the purposes contained herein.

          IN WITNESS WHEREOF, I hereunto set my hand and official seal.




                                   Notary Public
      Warren B. Cole
          LNP-34-97
My Commission Expires 07/27/2001




                                            2
Exhibit G
            Office of the Lieutenant Governor - United States Virgin Islands                               GO     Logon / Register




                                   * HOME         ONLINE SERVICES




U & W INDUSTRIAL SUPPLY, INC. (558966), Domestic Profit Corporation

All filings shall be submitted using the online application. Select the Maintain dropdown menu to review the available filing

services.
If you want to maintain this entity you need to be logged in and have authority over the company.

 Request Entity Information


   General Details            Documents            History Details


   Entity Name                                             U & W INDUSTRIAL SUPPLY, INC.

   Entity Identifier                                       558966

   Entity Status                                           Registered

   Entity Type                                             Domestic Profit Corporation

   Business Entity Sub-Type                                General For Profit Corporation

   Registration Date                                       11/06/1978


   State or Country of Jurisdiction
   Country                                                 United States

   State                                                   United States Virgin Islands


   Resident Agent

   Resident Agent in USVI


   Business Mailing Addresses


   Business Details
 Nature of Business/Purpose




Cancel
Exhibit H
                     ARTICLES OF ORGANIZATION                             f`.
                                                                                7 ,7 ! I • i
                                                                                         • •I

                                       GEC, LLC
                       A Virgin Islands Limited Liability Company

1.    Name. The name of the Company is GEC, LLC.

2.   Address. The physical and mailing addresses of the Designated Office of the
Company are as follows:

      A.     Physical address:

             The Vitex Building
             Plot 14F Estate Bethlehem
             East Airport Road
             St. Croix, U.S. Virgin Islands

      B.     Mailing Address:

             P.O. Box 1656
             Kingshill, St. Croix
             U.S. Virgin Islands 00851

3.     Registered Agent. The registered agent of the Company shall be John R.
Wessel, the Vitex Building, Plot 14F Estate Bethlehem, East Airport Road, St. Croix, U.S.
Virgin Islands.

4.     Organizers. The organizers of the Company are:

      John R. Wessel       The Vitex Building
                           Plot 14F Estate Bethelem
                           East Airport Road
                           St. Croix, U.S. Virgin Islands

       Maritime Electronics, Inc.        The Vitex Building
                                         Plot 14F Estate Bethlehem
                                         East Airport Road
                                         St. Croix, U.S. Virgin Islands

5.     Minimum Capital. The minimum amount of capital with which the company
will commence business shall be the statutory minimum, $1,000.00.
ARTICLES OF ORGANIZATION
        GEC, LLC
A Virgin Islands Limited Liability Company


6.   Duration. The company shall have a duration of fifty (50) years. No Member
may withdraw during the term of duration without the unanimous consent of all other
Members.

7.    Management. The management of the Company shall be vested in its Members
in proportion to their contributions to the capital of the Company, as adjusted from
time to time to properly reflect any additional contributions or withdrawals by the
Members.

8.     No Liability. Neither the Members of the Company nor the managers, officers,
employees or agents of the Company shall be liable under a Judgment, Decree or Order
of a Court, or in any other manner, for a debt, obligation or liability of the Company.

9.     Purpose and Powers. The purpose of the Company shall be to transact any
lawful business agreed to by the Members. The Company shall have and exercise all
powers necessary or convenient to effect its purposes.

10.   Acquisition, Mortgage or Disposition of Property. Instruments and documents
providing for the acquisition, mortgage or disposition of property of the Company shall
be valid and binding upon the Company if they are executed by a Member of the
Company.

11.    Transferability of Members' Interest. An interest of a Member in the Company
may be transferred or assigned. However, if such transferee or assignee is not admitted
as a Member by a unanimous vote of all other Members of the Company prior to the
transfer or assignment, the transferee of the interest of the Member will be considered
an assignee only, and will have no right to participate in the management of the
business and affairs of the Company or to become a Member. In such instance, the
transferee will be entitled to receive only the share of profits or other compensation by
way of income and the return of contributions to which that Member otherwise would
be entitled.

12.   Additional Members. The Company may admit additional Members by
majority vote of the entire membership.

13.    Dissolution. The Company shall be dissolved upon the occurrence of any of the
following events: (1) By the unanimous written consent of all Members; or (2) Upon the
death, retirement, resignation, expulsion, bankruptcy or dissolution of a Member or
                                      -2-
                           \..01                                  fturi



ARTICLES OF ORGANIZATION
            GEC, LLC
A Virgin Islands Limited Liability Company


upon the occurrence of any other event which terminates the continued membership of
a Member in the Company, unless the business of the Company is continued by the
consent of all remaining Members.

14.    Priority of Distribution Upon Dissolution.             In settling accounts after
dissolution, the liabilities of the Company shall be entitled to payment in the following
order of priority:

(1)    Those liabilities to creditors, in the order of priority as provided by law,
except those liabilities to Members of the Company on account of their
contributions;

(2)    Those liabilities to Members of the Company in respect of their shares of
the profits and other compensation by way of income on their contributions; and

(3)  Those liabilities to Members of the Company in respect of their Capital
Accounts.

       Subject to any statement in the Bylaws, Members shall share in the Company
assets in respect to their claims for capital and in respect to their claims for profits or for
compensation by way of income on their contributions, respectively, in proportion to
the respective amounts of the claims.

15.    Meetings of Members. Meetings of Members may be held in such place, within
the Virgin Islands, as may be stated in or fixed in accordance with the Bylaws. If no
other place is stated or so fixed, all meetings shall be held at the registered office of the
Company.

       An annual meeting of the Members shall be held at such time as may be stated or
fixed in according with the Bylaws. Failure to hold the annual meeting at the
designated time shall not work a forfeiture or dissolution of the Company.

       Special meetings of the Members may be called as may be stated in the Bylaws.

16.    Action by Members without a Meeting. Unless the Bylaws provide otherwise,
action required or permitted by these Articles to be taken at a meeting of the Members
may be taken without a meeting if the action is evidenced by one or more written
consents describing the action taken and signed by each Member entitled to vote.
                                      -3-
ARTICLES OF ORGANIZATION
            GEC, LLC
A Virgin Islands Limited Liability Company


Action taken under this section is effective when all members entitled to vote have
signed the consent, unless the consent specifies a different effective date. Written
consent of the Members entitled to vote has the same force and effect as a unanimous
vote of such members and may be stated as such in any document.

17.    Distributions of Capital. A Member shall not receive out of company property
any part of his or her contribution to capital until: (1) All liabilities of the Company,
except liabilities to Members on account of their contributions to capital, have been paid
or sufficient property of the Company remains to pay them; and (2) The consent of all
Members has been given, unless the return of the contribution to capital may be
rightfully demanded as provided in this Article.

       A Member may rightfully demand the return of his or her contribution upon the
dissolution of the Company.

18.   Capital Accounts. Capital Accounts will be maintained for each Member.
"Capital Account" shall mean the Capital Account to be maintained for each of the
Members, which shall be accounted for in accordance with Section 704 of the Internal
Revenue Code of 1986, as amended and the corresponding Treasury Regulations.

19.    Allocation of Income and Losses. Taxable income, income exempt from federal
income tax, losses and expenditures not deductible in computing federal income, for
each fiscal year of the Company shall be allocated for all purposes to the Members in
accordance with their relative Capital Accounts.

WHEREFORE, the Organizers have executed these Articles this 2             day of
1999.


DATE: /2-/2-8/q9
                                                    JOHN R. WESSEL


                                              MARITIME ELECTRONICS CORP.


                                              By:
DATE: /Z12-6 /15                                    JO.   R. WESSEL, President
                                             -4-
ARTICLES OF ORGANIZATION
            GEC, LLC
A Virgin Islands Limited Liability Company




                                        ACKNOWLEDGMENT


TERRITORY OF THE VIRGIN ISLANDS)
DISTRICT OF ST. CROIX          ) ss:

      On this the      26          day of 10a-em"6 "      , (15 S before me, the
undersigned Notary Public, personally came and appeared JOHN R. WESSEL, known
to me or satisfactorily proven to be the person whose name is subscribed to the within
instrument; and he acknowledged that he has executed the same for the uses and
purposes therein contained.

IN WITNESS WHEREOF, I hereurito set my hand and official seal.


         Warren B. Cole
            LNP-34-97                   Notary Public
  My Commission Expires 07/27/2001


                                        ACKNOWLEDGMENT

TERRITORY OF THE VIRGIN ISLANDS)
DISTRICT OF ST. CROIX          ) SS:

       On the Za day of 6 ,-4-4.1)k             , (755        before me personally
came and appeared JOHN R. WESSEL, who acknowledged himself to be President of
MARITIME ELECTRONIC CORP., a corporation, and that he, as such officer being
authorized to do so, executed the foregoing instrument for the purposes contained
herein.

IN WITNESS WHEREOF, I hereunto iet my hand and official seal.


            Warren B. Cole
               LNP-34-97                 Notary Public
   Ailv Commission Expires 07/27/2001
                                             -5-
                        GOVERNMENT OF
            THE VIRGIN ISLANDS OF THE UNITED STATES
                               -o-
                           CHARLOTTE AMALIE, ST. THOMAS, VI 00802

                                                                               LLC-0114-2000

                OFFICE OF THE LIEUTENANT GOVERNOR


                             CERTIFICATE OF EXISTENCE



                               To Whom These Presents Shall.Come:


           I, GERARD LUZ JAMES, II, Lieutenant Governor of the Virgin Islands, do hereby
certify:


        That GEC, LLC filed Articles of Organization with the Office of the Lieutenant
Governor on December 29, 1999, and the Company is duly organized under the laws of the
state of United States Virgin Islands;


      That the duration of this Limited Liability Company is specified term and the
company's existence shall be terminated on December 29, 2049;


           That the company has paid all applicable fees to date; and


           That Articles of Termination have not been filed by the company.



                                                In Witness Whereof, I have hereunto set my
                                                hand and affix the seal of the Government of the
                                                United States Virgin Islands, a Charlotte
                                                Am          2nd day             , A. 2000.


                                                GERARD LUZ JAMES
                                                Lieutenant Governor c e V gin Islands
